DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending in this application.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gornik et al. (US Patent US 10,182,214, hereby referred to as “Gornik”).
Consider Claims 1 or 14. 
Gornik teaches: 
(Gornik: abstract, An agricultural monitoring system, the agricultural monitoring system comprising: an imaging sensor, configured and operable to acquire image data at submillimetric image resolution of parts of an agricultural area in which crops grow, when the imaging sensor is airborne; a communication module, configured and operable to transmit to an external system image data content which is based on the image data acquired by the airborne imaging sensor; and a connector operable to connect the imaging sensor and the communication module to an airborne platform.)
1. an imaging device provided in operative association with one of the work vehicle or the implement such that the imaging device is configured to capture images of the field; (Gornik: column 24 lines 7-15 Stage 710 of method 700 includes flying, by an agricultural airplane (e.g. a dusting plane, as illustrated in FIG. 6), an airborne digital camera over a potato field in which 10 potatoes grow, at velocities of between 10 and 15 m/s along a flight path which includes a plurality of low altitude imaging locations of about 40 feet above the crop level, which enable acquisition of the image data at sub-millimetric image resolution)
1. and a controller communicatively coupled to the imaging device, the controller including a processor and associated memory, the memory storing instructions that, when implemented by the processor, configure the controller to: (Gornik: column 24 lines 15-30 Stage 720 of method 700 includes acquiring by the airborne digital camera image data of parts of the potatoes field at submillimetric resolutions of about 0.4 mm. The ground area covered by the digital camera in a single image is illustrated by the trapezoid drawn over the field. Stage 730 of method 700 includes processing the image data by an airborne processing unit carried onboard the agricultural airplane, to provide image data content which includes high quality images of leaves of the potatoes.)
1. receive, from the imaging device, image data associated with an imaged portion of the field; / 14. receiving, with one or more computing devices, image data associated with an imaged portion of a field as the implement is being towed across the field by the work vehicle; (Gornik: column 24 lines 7-15 Stage 710 of method 700 includes flying, by an agricultural airplane (e.g. a dusting plane, as illustrated in FIG. 6), an airborne digital camera over a potato field in which 10 potatoes grow, at velocities of between 10 and 15 m/s along a flight path which includes a plurality of low altitude imaging locations of about 40 feet above the crop level, which enable acquisition of the image data at sub-millimetric image resolution. Stage 720 of method 700 includes acquiring by the airborne digital camera image data of parts of the potatoes field at submillimetric resolutions of about 0.4 mm. The ground area covered by the digital camera in a single image is illustrated by the trapezoid drawn over the field. Column 27 lines 25-33, Imaging sensor 210 is configured and operable to acquire image data at sub-millimetric image resolution of parts of an agricultural area 900 in which crops grow, when the imaging sensor is airborne. Imaging sensor 210 is airborne in the sense that it is operable to acquire image data while being flown by an aircraft. It is nevertheless noted that imaging sensor 210 may also be used for capturing images also when not being carried by an aircraft.)
1. analyze the received image data to identify at least one edge of a soil clod within the imaged portion of the field; / 14. analyzing, with the one or more computing devices, (Gornik: column 24 lines 30-32, Stage 740 of method 700 includes wirelessly transmitting to an off-site remote server the image data content, for distribution to end-users, such as an agronomist. Column 25 lines 4-41, The defining of stage 805 may be based on various considerations. For example, the surveillance flight path and possibly additional parameters may be defined so as to enable image acquisition at the required qualities. Stage 805 may include, for example, the following substages. Define the agricultural plots by: Receiving geographic information system (GIS) information of the plots, as well as information regarding the plot structure (such as information GIS information regarding irrigation pipes, roads or other aspects of the plot structure). Receiving information regarding the crops growing in the agricultural area, such as type of crops, crop age. Using the GIS information to define plot topography and obstacles in each plot and around the plots such as irrigation systems deployed in the field, high trees electricity lines, fixed machinery and others. Define a surveillance flight path plan using a flight plan tool, the surveillance flight plan being defined with respect to each crop and per plot with general guidelines per crop)
1. and determine a size of the soil clod based on the identified at least one edge of the soil clod./ 14. and determining, with the one or more computing devices, a size of the soil clod based on the identified at least one edge of the soil clod. (Gornik: column 36 lines 50-67, Stage 1820 of method 1800 includes acquiring by the airborne surveillance system during the flight, based on the acquisition locations plan, image data of parts of the ground area at sub-millimetric image resolution…. Method 1800 may include optional stage 1830, which includes processing the image data by an airborne processing unit, to provide image data content which includes high quality images of the ground and/or of objects laying on the ground (or partially exposed of the ground). For example, a clod of earth, a small piece of earth (e.g. 2 cm by 2 cm), organic layers or residue)

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ferrari et al. (US PGPub US 2020/0005474 A1, first filed on June 27, 2018).
Consider Claims 1 and 14. 
Ferrari teaches: 
1. A system for determining soil clod size as an implement is being towed across a field by a work vehicle, the system comprising: / 14. A method for determining soil clod size as an implement is being towed across a field by a work vehicle, the method comprising: (Ferrari: [0017]-[0023], [0023] Referring now to drawings, FIGS. 1 and 2 illustrate perspective views of one embodiment of a work vehicle 10 and an associated agricultural implement 12 in accordance with aspects of the present subject matter. [0018] In general, the present subject matter is directed to systems and methods that measure soil roughness in a field from imagery of the field. In particular, the present subject matter is directed to systems and methods that include or otherwise leverage a machine-learned clod detection model to determine a soil roughness value for a portion of a field based at least in part on imagery of such portion of the field captured by an imaging device. For example, the machine-learned clod detection model can be configured to receive imagery and to process the imagery to detect soil clods depicted by the imagery. [0019] In particular, in one example, a computing system can obtain image data that depicts a portion of a field.)
(Ferrari: [0034] Additionally, in accordance with aspects of the present subject matter, the work vehicle 10 and/or the implement 12 may include one or more imaging devices coupled thereto and/or supported thereon for capturing images or other image data associated with the field as an operation is being performed via the implement 12. [0035] In general, the imaging device(s) may correspond to any suitable device(s) configured to capture images or other image data of the field that allow soil clods or other soil features to be detected. For instance, in several embodiments, the imaging device(s) may correspond to any suitable camera(s), such as single-spectrum camera or a multi-spectrum camera configured to capture images, for example, in the visible light range and/or infrared spectral range.)
1. and a controller communicatively coupled to the imaging device, the controller including a processor and associated memory, the memory storing instructions that, when implemented by the processor, configure the controller to: (Ferrari: [0040] In several embodiments, the system 100 may include a controller 102 and various other components configured to be communicatively coupled to and/or controlled by the controller 102, such as one or more imaging devices 104 and/or various components of the work vehicle 10 and/or the implement 12. In some embodiments, the controller 102 is physically coupled to the work vehicle 10 and/or the implement 12.)
1. receive, from the imaging device, image data associated with an imaged portion of the field; / 14. receiving, with one or more computing devices, image data associated with an imaged portion of a field as the implement is being towed across the field by the work vehicle; (Ferrari: [0043] In several embodiments, the data 114 may be stored in one or more databases. For example, the memory 112 may include an image database 118 for storing image data received from the imaging device(s) 104. For example, the imaging device(s) 104 may be configured to continuously or periodically capture images of adjacent portion(s) of the field as an operation is being performed with the field. In such an embodiment, the images transmitted to the controller 102 from the imaging device(s) 104 may be stored within the image database 118 for subsequent processing and/or analysis.)
1. analyze the received image data to identify at least one edge of a soil clod within the imaged portion of the field; / 14. analyzing, with the one or more computing devices, the received image data to identify at least one edge of a soil clod within the imaged portion of the field; (Ferrari: [0063]-[0064] In some embodiments, the machine-learned clod detection model can receive image and can provide one or more bounding shapes as an output. Each of the one or more bounding shapes can indicate a respective location of a respective soil clod detected by the machine-learned clod detection model in the image data. The bounding shapes can be two-dimensional bounding shapes or can be three-dimensional bounding shapes.)
1. and determine a size of the soil clod based on the identified at least one edge of the soil clod./ 14. and determining, with the one or more computing devices, a size of the soil clod based on the identified at least one edge of the soil clod. (Ferrari: [0087] Additionally, at (208), the method 200 may include determining a soil roughness value for at least the portion of the field depicted by the image data based at least in part on the one or more bounding shapes output by the clod detection model. The soil roughness value can provide a value for one or more different soil roughness parameters. As one example, the soil roughness value can be an average size of soil clods for the portion of the field depicted by the image data. Any number of different metrics can be used to describe soil roughness, including, in one example, numerical metrics that are not directly descriptive of soil clod size but rather simply indicative of actual soil clod size relative to a desired soil clod size.)

Consider Claims 2 and 15. 
Ferrari teaches: 
2. The system of claim 1, wherein, when determining the size of the soil clod, the controller is further configured to identify, using a boundary-tracing technique, a perimeter of soil clod based on the identified at least one edge. / 15. The method of claim 14, wherein determining the size of the soil clod comprises identifying, with the one or more computing devices, a perimeter of soil clod based on the identified at least one edge using a boundary-tracing technique. (Ferrari: [0064] In some embodiments, the machine-learned clod detection model can receive image and can provide one or more bounding shapes as an output. Each of the one or more bounding shapes can indicate a respective location of a respective soil clod detected by the machine-learned clod detection model in the image data. The bounding shapes can be two-dimensional bounding shapes or can be three-dimensional bounding shapes. The bounding shapes can be polygonal (e.g., two dimensional polygons such as triangles, parallelograms, list of 2D vertices, etc.), polyhedral (e.g., three-dimensional polygonal meshes), or can be amorphous (e.g., curved shapes). In one example, each bounding shape can be a bounding box (i.e., rectangle) with a height and a width.)

Consider Claims 3 and 16. 

3. The system of claim 2, wherein, when determining the size of the soil clod, the controller is further configured to determine the size of the soil clod based on an area enclosed by the identified perimeter of the soil clod. / 16. The method of claim 15, wherein determining the size of the soil clod comprises determining, with the one or more computing devices, the size of the soil clod based on an area enclosed by the identified perimeter of the soil clod. (Ferrari: [0044], [0087] Additionally at (208), the method 200 may include determining a soil roughness value for at least the portion of the field depicted by the image data based at least in part on the one or more bounding shapes output by the clod detection model. The soil roughness value can provide a value for one or more different soil roughness parameters. As one example, the soil roughness value can be an average size of soil clods for the portion of the field depicted by the image data. Any number of different metrics can be used to describe soil roughness, including, in one example, numerical metrics that are not directly descriptive of soil clod size but rather simply indicative of actual soil clod size relative to a desired soil clod size.)

Consider Claims 4 and 17. 
Ferrari teaches: 
4. The system of claim 2, wherein, when determining the size of the soil clod, the controller is further configured to determine the size of the soil clod based on a maximum dimension of the identified perimeter of the soil clod. / 17. The method of claim 15, wherein determining the size of the soil clod comprises determining, with the one or more computing devices, the size of the soil clod based on a maximum  (Ferrari: [0064] In some embodiments, the machine-learned clod detection model can receive image and can provide one or more bounding shapes as an output. Each of the one or more bounding shapes can indicate a respective location of a respective soil clod detected by the machine-learned clod detection model in the image data. The bounding shapes can be two-dimensional bounding shapes or can be three-dimensional bounding shapes. The bounding shapes can be polygonal (e.g., two dimensional polygons such as triangles, parallelograms, list of 2D vertices, etc.), polyhedral (e.g., three-dimensional polygonal meshes), or can be amorphous (e.g., curved shapes). In one example, each bounding shape can be a bounding box (i.e., rectangle) with a height and a width. [0075] In some embodiments, the model trainer 160 can perform supervised training techniques using a set of labeled training data 162. For example, the labeled training data 162 can include sets of image data, where each set of image data has been labeled (e.g., manually by an expert and/or manually by a user of the models) with one or more "correct" bounding shapes that indicate the location of soil clods within the image data. The labels/bounding shapes used for the training data 162 can match any of the example labelling/shapes schemes described herein, or other labelling schemes. In other embodiments, the model trainer 160 can perform unsupervised training techniques using a set of unlabeled training data 162.)

Consider Claims 5 and 18. 
Ferrari teaches: 
5. The system of claim 1, wherein, when analyzing the received image data to identify the at least one edge of the soil clod, the controller is further configured to locate, using (Ferrari: [0064] In some embodiments, the machine-learned clod detection model can receive image and can provide one or more bounding shapes as an output. Each of the one or more bounding shapes can indicate a respective location of a respective soil clod detected by the machine-learned clod detection model in the image data. The bounding shapes can be two-dimensional bounding shapes or can be three-dimensional bounding shapes. The bounding shapes can be polygonal (e.g., two dimensional polygons such as triangles, parallelograms, list of 2D vertices, etc.), polyhedral (e.g., three-dimensional polygonal meshes), or can be amorphous (e.g., curved shapes). In one example, each bounding shape can be a bounding box (i.e., rectangle) with a height and a width. [0075] For example, the labeled training data 162 can include sets of image data, where each set of image data has been labeled (e.g., manually by an expert and/or manually by a user of the models) with one or more "correct" bounding shapes that indicate the location of soil clods within the image data. The labels/bounding shapes used for the training data 162 can match any of the example labelling/shapes schemes described herein, or other labelling schemes.)

Consider Claims 6 and 19. 
Ferrari teaches: 
(Ferrari: [0055] In some embodiments, the implement 12 can communicate with the work vehicle 10 to request or command a particular ground speed and/or particular increase or decrease in ground speed from the work vehicle 10. For example, the implement 12 can include or otherwise leverage an ISO BUS Class 3 system to control the speed of the work vehicle 10. [0056] Increasing the ground speed of the vehicle 10 and/or the implement 12 may result in a relative increase in the soil roughness of the field ( e.g., relative to the expected roughness absent such increase in ground speed). Likewise, decreasing the ground speed of the vehicle 10 and/or the implement 12 may result in a relative decrease in the soil roughness of the field (e.g., relative to the expected roughness absent such decrease in ground speed).)

Claim 7. Ferrari teaches: The system of claim 7, wherein the operating parameter comprises at least of a ground speed of the work vehicle or a force being applied to a ground- engaging tool of the implement. (Ferrari: [0055] In some embodiments, the implement 12 can communicate with the work vehicle 10 to request or command a particular ground speed and/or particular increase or decrease in ground speed from the work vehicle 10. For example, the implement 12 can include or otherwise leverage an ISO BUS Class 3 system to control the speed of the work vehicle 10. [0056] Increasing the ground speed of the vehicle 10 and/or the implement 12 may result in a relative increase in the soil roughness of the field ( e.g., relative to the expected roughness absent such increase in ground speed). Likewise, decreasing the ground speed of the vehicle 10 and/or the implement 12 may result in a relative decrease in the soil roughness of the field (e.g., relative to the expected roughness absent such decrease in ground speed).)

Claim 8. Ferrari teaches: The system of claim 1, wherein the controller is further configured to actively adjust an operating parameter of the at least one of the work vehicle or the implement when it is determined that the size of the soil clod has exceeded a predetermined maximum clod size. (Ferrari: [0041] As will be discussed further below, FIG. 4 depicts a computing environment in which the controller 102 can communicate over a network 180 with a machine learning computing system 150 to train and/or receive a machine-learned model 128. Thus, FIG. 4 illustrates operation of the controller 102 to train a machine-learned model 128 and/or to receive a trained machine-learned model 128 from a machine learning computing system 150 (e.g., FIG. 4 shows the "training stage") while FIG. 3 illustrates operation of the controller 102 to use the machine-learned model 128 to actively determine soil roughness values based on obtained imagery of a field (e.g., FIG. 3 shows the "inference stage"). [0051] Referring still to FIG. 3, the instructions 116 stored within the memory 112 of the controller 102 may also be executed by the processor(s) 110 to implement a control module 129. In general, the control module 129 may be configured to adjust the operation of the work vehicle 10 and/or the implement 12 by controlling one or more components of the implement/vehicle 12, 10. Specifically, in several embodiments, when the soil roughness values determined by the image analysis module 126 differ from target or desired values, the control module 129 may be configured to adjust the operation of the work vehicle 10 and/or the implement 12 in a manner designed to modify the soil roughness outcome of the operation of the work vehicle 10 and/or the implement 12. For instance, when it is desired to have a soil roughness of a certain amount, the control module 129 may be configured to adjust the operation of the work vehicle 10 and/or the implement 12 so as to increase or decrease the soil roughness of the field when the estimated soil roughness amount for a given imaged portion of the field (or an average estimated soil roughness amount across multiple imaged portions of the field) differs from the target amount.)

Claim 9. Ferrari teaches: The system of claim 1, wherein the imaging device corresponds to a first imaging device positioned at a forward end of the work vehicle such that the captured images of the field comprises pre-operation images and the soil clod comprises a pre-operation soil clod, the controller further configured to determine the size of the pre-operation soil clod based at least in part on the identification of the at least one edge of the pre-operation soil clod. (Ferrari: [0064] In some embodiments, the machine-learned clod detection model can receive image and can provide one or more bounding shapes as an output. Each of the one or more bounding shapes can indicate a respective location of a respective soil clod detected by the machine-learned clod detection model in the image data. The bounding shapes can be two-dimensional bounding shapes or can be three-dimensional bounding shapes. The bounding shapes can be polygonal (e.g., two dimensional polygons such as triangles, parallelograms, list of 2D vertices, etc.), polyhedral (e.g., three-dimensional polygonal meshes), or can be amorphous (e.g., curved shapes). In one example, each bounding shape can be a bounding box (i.e., rectangle) with a height and a width. [0075] For example, the labeled training data 162 can include sets of image data, where each set of image data has been labeled (e.g., manually by an expert and/or manually by a user of the models) with one or more "correct" bounding shapes that indicate the location of soil clods within the image data. The labels/bounding shapes used for the training data 162 can match any of the example labelling/shapes schemes described herein, or other labelling schemes.)

Consider Claims 10 and 20. 
Ferrari teaches: 
10. The system of claim 9, further comprising: a second imaging device positioned at an aft end of the implement such that the second imaging device is configured to capture post-operation images of the field, the controller further configured to: receive, from the second imaging device, post-operation image data associated with an imaged post-operation portion of a field surface of the field; / 20. The method of claim 14, wherein the received image data comprises pre-operation image data and the soil clod comprises a pre-operation soil clod, the method further comprising: determining, with the one or more computing devices, the size of the pre- operation soil clod based at least in part on the identification of the at least one edge of the pre-operation soil clod; receiving, with the one or more computing devices, post-operation image data associated with an imaged post-operation portion of the field; (Ferrari: [0030] Moreover, similar to the central and forward frames 40, 42, the aft frame 44 may also be configured to support a plurality of ground-engaging tools. For instance, in the illustrated embodiment, the aft frame is configured to support a plurality of leveling blades 52 and rolling (or crumbier) basket assemblies 54. However, in other embodiments, any other suitable ground-engaging tools may be coupled to and supported by the aft frame 44, such as a plurality of closing disks. [0031] In addition, the implement 12 may also include any number of suitable actuators (e.g., hydraulic cylinders) for adjusting the relative positioning, penetration depth, and/or down force associated with the various ground-engaging tools (e.g., ground-engaging tools 46, 50, 52, 54). For instance, the implement 12 may include one or more first actuators 56 coupled to the central frame 40 for raising or lowering the central frame 40 relative to the ground, thereby allowing the penetration depth and/or the down pressure of the shanks 46 to be adjusted. Similarly, the implement 12 may include one or more second actuators 58 coupled to the disk forward frame 42 to adjust the penetration depth and/or the down pressure of the disk blades 50. Moreover, the implement 12 may include one or more third actuators 60 coupled to the aft frame 44 to allow the aft frame 44 to be moved relative to the central frame 40, thereby allowing the relevant operating parameters of the ground-engaging tools 52, 54 supported by the aft frame 44 (e.g., the down pressure and/or the penetration depth) to be adjusted.)
10. analyze the received post-operation image data to identify at least one edge of a post-operation soil clod within the imaged post-operation portion of the field; and determine a size of the post-operation soil clod based on the identified at least one edge of the post-operation soil clod. / 20. analyzing, with the one or more computing devices, the received post- operation image data to identify a perimeter of a post-operation soil clod within the imaged post-operation portion of the field; determining, with the one or more computing devices, a size of the post- operation soil clod based on the identified perimeter of the post-operation soil clod; and determining, with the one or more computing devices, a clod size reduction associated with the agricultural operation based on a differential between the size of the pre-agricultural operation soil clod and the size of the post-agricultural operation soil clod. (Ferrari: [0041] As will be discussed further below, FIG. 4 depicts a computing environment in which the controller 102 can communicate over a network 180 with a machine learning computing system 150 to train and/or receive a machine-learned model 128. Thus, FIG. 4 illustrates operation of the controller 102 to train a machine-learned model 128 and/or to receive a trained machine-learned model 128 from a machine learning computing system 150 (e.g., FIG. 4 shows the "training stage") while FIG. 3 illustrates operation of the controller 102 to use the machine-learned model 128 to actively determine soil roughness values based on obtained imagery of a field (e.g., FIG. 3 shows the "inference stage"). [0051] Referring still to FIG. 3, the instructions 116 stored within the memory 112 of the controller 102 may also be executed by the processor(s) 110 to implement a control module 129. In general, the control module 129 may be configured to adjust the operation of the work vehicle 10 and/or the implement 12 by controlling one or more components of the implement/vehicle 12, 10. Specifically, in several embodiments, when the soil roughness values determined by the image analysis module 126 differ from target or desired values, the control module 129 may be configured to adjust the operation of the work vehicle 10 and/or the implement 12 in a manner designed to modify the soil roughness outcome of the operation of the work vehicle 10 and/or the implement 12. For instance, when it is desired to have a soil roughness of a certain amount, the control module 129 may be configured to adjust the operation of the work vehicle 10 and/or the implement 12 so as to increase or decrease the soil roughness of the field when the estimated soil roughness amount for a given imaged portion of the field (or an average estimated soil roughness amount across multiple imaged portions of the field) differs from the target amount.)

(Ferrari: [0085] In some embodiments, the inputted image data can correspond to or otherwise include an entirety of the image data, such that all of the image data is analyzed. In other embodiments, the inputted image data can correspond to or otherwise include only a portion or subset of the image data. Using only a subset of the image data can enable reductions in processing time and requirements. [0096] As one example, in some embodiments, when the soil roughness value determined at (208) differs from a target value set for such parameter, the controller 102 may be configured to actively adjust the operation of the work vehicle 10 and/or the implement 12 in a manner that increases or decreases the soil roughness of the field before and/or following the operation being performed (e.g., a tillage and/or seed planting operation), such as by adjusting the ground speed at which the implement 12 is being towed and/or by adjusting one or more operating parameters associated with the ground-engaging elements of the implement 12, including, for example, down force, angle or position relative to the ground ( e.g., height), and/or other operational parameters associated with the ground-engaging elements. In one particular example, to reduce the soil roughness, the rolling basket pressure and/or speed can be increased.)

Claim 12. Ferrari teaches: The system of claim 1, wherein the controller is further configured to filter out residue present within the imaged portion of the field. (Ferrari: [0022] Furthermore, although aspects of the present disclosure are discussed primarily with respect to measurement of soil roughness parameters, the systems and methods of the present disclosure can be generalized or extended to measurement of other physical characteristics of a field. For example, aspects of the present disclosure such as a machine-learned object detection model can also be applied to determination of crop residue characteristics. For example, the machine-learned clod detection model can be trained on different training data so that it recognizes (i.e., detects) crop residue rather than soil clods.)

Claim 13. Ferrari teaches: The system of claim 1, wherein the imaging device corresponds to at least one of a camera or a LIDAR device. (Ferrari: [0035] In general, the imaging device(s) may correspond to any suitable device(s) configured to capture images or other image data of the field that allow soil clods or other soil features to be detected. For instance, in several embodiments, the imaging device(s) may correspond to any suitable camera(s), such as single-spectrum camera or a multi-spectrum camera configured to capture images, for example, in the visible light range and/or infrared spectral range. Additionally, in a particular embodiment, the camera(s) may correspond to a single lens camera configured to capture two-dimensional images or a stereo camera(s) having two or more lenses with a separate image sensor for each lens to allow the camera(s) to capture stereographic or three-dimensional images. Alternatively, the imaging device(s) may correspond to any other suitable image capture device(s) and/or vision system(s) that is capable of capturing "images" or other image-like data that allow the soil roughness existing on the soil to be distinguished from the soil. For example, the imaging device(s) may correspond to or include radio detection and ranging (RADAR) sensors and/or light detection and ranging (LIDAR) sensors.)

Conclusion
The prior art made of record in form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Nahuel-Andrejuk; Nicholas et al., US 11001380 B2, Methods for acquiring field condition data
Arnett; Gregory W. et al., US 20200352088 A1, Agricultural Implement with Vision Sensors
Ferrari; Luca et al., US 10650538 B2, Detecting and measuring the size of clods and other soil features from imagery
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications. TC 2600’s customer service number is 571-272-2600.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



2662
/Tahmina Ansari/

June 16, 2021
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662